         Case 2:17-cv-00154-MRH Document 78 Filed 07/03/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 THOMAS POWER,                                   CIVIL DIVISION

                              Plaintiff,         Docket No.: 2:17-CV-00154-MRH

            vs.                                  Hon. Mark R. Hornak

 HEWLETT-PACKARD COMPANY,

                              Defendants.

                                     ORDER OF COURT

       AND NOW, this 3rd                 July
                               day of _______________, 2019 it is hereby ORDERED

that the Motion for Admission Pro Hac Vice of Christopher G. Betke, is hereby granted.



                                            BY THE COURT:

                                             s/ Mark R. Hornak
                                            ______________________________________
                                                                                 J.
